Citation Nr: 0828966	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-06 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to an initial or staged rating in excess of 20 
percent for service connected intervertebral disc syndrome 
of the lumbar spine with degenerative arthritis. 

2.	Entitlement to an initial or staged rating in excess of 10 
percent for service connected left knee degenerative 
arthritis.   


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, his wife and his co-worker


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1991 to July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which granted service connection for intervertebral disc 
syndrome of the lumbar spine with degenerative arthritis as 
well as left knee degenerative joint disease, both assessed 
at 10 percent from April 20, 2006 (the date the RO received 
the veteran's claims).  At this time the RO also addressed 18 
other claims not relevant to the instant appeal.  The RO 
issued a notice of the decision in August 2006, and the 
veteran timely filed a Notice of Disagreement (NOD) as to the 
10 percent evaluations assigned for his spine and left knee 
disabilities in November 2006.  Subsequently, in March 2007 
the RO provided a Statement of the Case (SOC).

Also in March 2007, the RO issued another decision, which 
elevated the veteran's evaluation for his back disability to 
20 percent, effective from April 20, 2006.  The RO also 
adjudicated other issues not currently at issue on appeal.  
The veteran then timely submitted a substantive appeal later 
that same month, where he continued his objection to the 
evaluations for his back and left knee disabilities.    

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2007 where the veteran, his wife and 
his co-worker presented as witnesses before the undersigned 
veterans law judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  With respect to both his service connected lumbar 
spine disability and his left knee disability, the veteran 
has raised an issue about the adequacy and thoroughness of 
the most recent, January 2007 VA examination.  See June 2007 
Statement of Representative in Appeals Case at 4 (challenging 
the adequacy of the VA examination); March 2007 Substantive 
Appeal (VA Form 9) (conveying dissatisfaction with the 
January 2007 VA examination, stating that the clinician 
pushed his range of motion testing too far).  The January 
2007 VA examiner, V.T.L., M.D., noted that he had not 
reviewed the claims file, and therefore that he "cannot 
corroborate any of the patient's complaints through 
evaluation of past medical notes."  This examiner also 
offered his opinion that the veteran's left knee pain 
"appears somewhat inappropriate and out of proportion to 
what is known from the history," but admitted that he had to 
"defer any other conclusions given that I do not have his 
medical records and cannot assess the extent of his treatment 
by private medical providers."  As for the veteran's spine 
disability, he stated that he did "not have any current x-
rays or medical records to corroborate a diagnosis of 
arthritis or degenerative disc disease in this young 
individual," and he conveyed that the veteran "was not very 
cooperative in performing range of motion," as he "stopped 
many times through active range of motion with this 
examiner's opinion the ability to go further, however, he 
would not."  The examiner further opined that "[d]uring 
passive range of motion, he also would stop and state 'that's 
enough, I'm not going any further[,]' [a]lthough, in this 
examiner's opinion, given his reports would have been able to 
go further."  

The veteran's articulated complaints about the adequacy of 
the January 2007 VA examination, to include his disagreement 
with the examiner's comments regarding  the extent to which 
he could perform range of motion testing, in addition to the 
apparent skepticism with which the January 2007 VA examiner 
viewed the veteran's complaints and historical accounts of 
his disabilities, along with the absence of the claims file 
for review, leads the Board to conclude that this VA 
examination is not sufficient for the purposes of deciding 
the instant claims.  38 C.F.R. §§ 3.326, 3.327 (2007).

Adding to the above finding is the Board's observation that 
the VA examiner simultaneously noted that the veteran 
reported having "radicular symptoms down the posterolateral 
thighs, calves and feet," but then in the next sentence 
stated that the veteran had "[n]o radicular symptoms."  
Such internal inconsistencies in the examination report 
undermine its reliability.  Accordingly, the Board determines 
that the AMC/RO must obtain a fresh VA examination, to be 
conducted by a VA clinician other than the physician who 
performed the January 2007 VA compensation examination, to 
assess the current severity of the veteran's service 
connected lumbar spine and left knee disabilities, as well as 
any neurological manifestations associated with the lumbar 
spine disability.

Additionally, at his Travel Board hearing, the veteran 
indicated that he currently received treatment for his back 
and his left knee from up to five different physicians at the 
Alpine Spine and Sport Rehabilitation Center.  Hearing 
Transcript at 5-6, 12.  The AMC/RO should ensure that such 
treatment records, to include any dated after the July 2007 
Travel Board hearing, are associated with the claims file.  
38 C.F.R. § 3.159(c)(2) (2007).   

The Board finds that additional development is also warranted 
to address the merits of the veteran's claims with respect to 
a possible award of extraschedular ratings.  38 C.F.R. § 
19.9.  As required by Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record tends 
to support or at least raises a question as to whether the 
veteran's service-connected low back and/or left knee 
disabilities present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2007).  The medical records dated January 2007 
and March 2007 reflect that the veteran has reported that he 
has missed work as a biomedical engineer frequently because 
of his back and left knee pain.  He has offered similar 
credible accounts in his November 2006 NOD and during his 
July 2007 Travel Board hearing.  See Hearing Transcript at 7, 
15, 19-20, 24 (discussing the impact of his service connected 
back and left knee disabilities on his work and testifying 
that he had received approval for Family and Medical Leave of 
Absence (FMLA) from August 2006).  Also at his July 2007 
Travel board hearing the veteran's co-worker testified that 
the veteran at times did not have the mobility required for 
his job because of the pain associated with his service 
connected disabilities.  Hearing Transcript at 7-8, 14.  
While the Board does not have the authority to assign, in the 
first instance, a higher rating for these disabilities on an 
extraschedular basis, it may submit the case for assignment 
of an extraschedular rating or ratings for his service 
connected lumbar spine and left knee disabilities pursuant to 
38 C.F.R. § 3.321(b)(1), and does so in the instant case.  
See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).
  
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
his service connected lumbar spine and 
left knee disabilities under 38 C.F.R. § 
3.321(b)(1), to include informing him of 
the relevancy of any evidence from an 
employer or former employer relating to 
his claims of significant work impairment 
caused by these disabilities singly or in 
combination.  

3. The AMC/RO should attempt to acquire 
any outstanding medical treatment records 
identified by the veteran from VA and 
private medical facilities, to include 
the Alpine Spine and Sport Rehabilitation 
Center, and associate any such records 
with the claims file.

4. The veteran must then be afforded VA 
orthopedic and neurological examinations 
by a VA examiner other than the physician 
(V.T.L.) who performed the January 2007 
VA joints examination.  

The VA examiner(s) must determine: (a) 
the current nature and severity of the 
veteran's service connected 
intervertebral disc syndrome of the 
lumbar spine with degenerative arthritis, 
to include any radiculopathy of the 
bilateral lower extremities, bowel or 
bladder impairment or other objective 
neurological abnormalities associated 
with the back disability; and (b) the 
nature and severity of the veteran's 
service connected left knee degenerative 
arthritis.  The examiner(s) should review 
relevant portions of the claims file and 
indicate as such in the examination 
reports.  

The examiner(s) must conduct appropriate 
range of motion testing of the lumbar 
spine and the left knee, and specifically 
address the DeLuca criteria with special 
attention to when (in terms of degrees of 
motion) the veteran experiences pain, 
fatigue, weakness of any other relevant 
DeLuca symptoms on range of motion.  The 
clinicians should conduct any other 
necessary specialty testing. 
 
The examiner(s) should provide a 
rationale for any opinion expressed.  If 
s/he cannot reach a conclusion without 
resort to speculation, s/he should so 
indicate in the examination reports.  

5. Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
veteran's service connected lumbar spine 
and/or left knee disabilities.  38 C.F.R. 
§ 3.321(b) (2007).
	
6. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).







